    Case 1:19-cv-00071-DNH-DJS Document 66 Filed 09/30/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

CRISTAL VAZQUEZ, INDIVIDUALLY AND
AND AS ASSIGNEE OF THE RIGHTS OF
DAVID SIDOR,
                                                           NO. l:19-cv-071-DNJ-DJS
                       -V-
                                                                  STIPULATION
MARKEL INSURANCE COMPANY.                                 OF DISMISSAL WITH PREJUDICE


       It is hereby stipulated and agreed that the within matter is hereby settled by and between

the parties, and therefore it is hereby dismissed with prejudice and without cost to either party

pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure.



RUSK, WADLIN, HEPPNER &                                      KENNEDYS CMK, LLP
MARTUSCELLO LLP




                                                             By: ________
                                                             April T. Villaverde
    t rneys for Plaintiff                                    Attorneys for Defendant
     ··stal Vazquez                                          Markel American Ins. Co.




                                       9/30/2020
